Citation Nr: 1500232	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-19 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a heart disorder, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Rex Burgess, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, including service in the Republic of Vietnam.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  During the appeal period, service connection for the Veteran's claimed heart disorder was denied a second time in a July 2011 rating decision of the VA RO in Augusta, Maine.

In November 2014, the Veteran testified during a Board hearing in Detroit, Michigan, before the undersigned Acting Veterans Law Judge.  A transcript is included in the Virtual VA claims file.

The issues of entitlement to an increased rating for diabetes mellitus, an eye condition secondary to diabetes mellitus, and new and material evidence for a kidney condition secondary to diabetes mellitus, have been raised by the record in the Veteran's November 2014 hearing testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Hypertension is not related to service-connected diabetes mellitus, or service, nor did it manifest to a compensable degree within one year of separation.

2.  A heart disorder is not related to service-connected diabetes mellitus, or service, a chronic heart disorder was not manifest to a compensable degree within one year of separation, and the Veteran does not have ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310 (2014).

2.  The criteria for service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), (e), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated December 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided VA examinations of his claimed hypertension and heart disorder in August 2009.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as hypertension, which is a type of cardiovascular-renal disease, and various forms of heart disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. §§ 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain diseases with a relationship to herbicide exposure, such as ischemic heart disease, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  Service in the Republic of Vietnam includes service in the brown water offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Hypertension

The Veteran claims that his hypertension is caused by his service-connected diabetes mellitus.  At no point does the Veteran argue that his hypertension arose during service, and his service treatment records do not reflect any evidence of hypertension.

The Veteran's private medical records reflect hypertension related to the Veteran's cirrhosis, not his diabetes mellitus.  Hypertension was first noted in May 2007, when a radiologist noted in a CT scan report that changes were consistent with significant cirrhosis and portal hypertension.  The Veteran's hypertension was noted as cirrhosis/portal hypertension in a December 2007 consultation note and as portal hypertension in multiple progress notes and a post-surgery discharge summary in January 2008.  In addition, a radiologist's report from a December 2007 ultrasound noted that the Veteran's enlarged spleen suggests the possibility of portal hypertension.  Similarly, a February 2008 MRI report found cirrhosis with splenomegaly, marked ascites, and varices consistent with portal venous hypertension.

A June 2009 letter from a VA treating physician assistant states that the Veteran has been treated by the VA clinic since June 2008 for hypertension, diabetes mellitus, diabetic neuropathy, and chronic lower back pain.  The physician assistant opined that the Veteran's hypertension is more likely than not secondary to the Veteran's diabetes mellitus.  No rationale or explanation for this opinion was offered.

In August 2009, the Veteran underwent a VA examination for his hypertension.  The examiner noted that the onset of the Veteran's hypertension was in early 2008, when the Veteran was hospitalized for a nonservice-connected liver transplant.  The examiner conducted a full clinical examination, and diagnosed hypertension, controlled, with mild concentric left ventricle hypertrophy.  The examiner opined that the hypertension was less likely than not related to diabetes mellitus.  The examiner based this opinion on the rationale that the Veteran had no known hypertension until he developed acute renal failure and hepatorenal syndrome at the time of his hospitalization for a liver transplant in January 2008.  The examiner further noted that the Veteran's kidney disease is unrelated to diabetes mellitus, but rather was a result of his hepatorenal syndrome, secondary to liver cirrhosis. 

Similarly, in April 2012, the Veteran underwent a VA examination for his service-connected diabetes mellitus.  The examiner found that the Veteran did not have hypertension at least as likely as not due to diabetes mellitus, nor did he have hypertension at least as likely as not aggravated by diabetes mellitus.

The Board finds the opinions of the VA examiners more probative than the opinion of the VA treating physician assistant.  Specifically, the August 2009 examiner's conclusion that the Veteran's hypertension is related to his liver and kidney problems and not his diabetes mellitus is supported by a rationale and is consistent with the Veteran's medical records.  The Veteran's original hypertension diagnosis is portal hypertension directly related to his cirrhosis.  The VA examiner also opined that the hypertension was not aggravated by the diabetes mellitus.  In contrast, the opinion of the VA treating physician assistant is a conclusory statement with no explanation or rationale, and all other evidence of record points to hypertension resulting from the Veteran's cirrhosis and associated liver and kidney conditions.  As already noted above, the Veteran's cirrhosis and associated liver and kidney conditions are not related to the Veteran's service or a service-connected disability.

As there is no lay or medical evidence suggesting that the Veteran's hypertension began during or within one year of service or that it is directly related to his service, service connection on that basis is not warranted.

For these reasons, the Board finds that the Veteran's hypertension is not caused by or related to his diabetes mellitus, or service.  Accordingly, the claim for service connection for hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Heart Disorder

The Veteran claims that his heart disorder is caused by his service-connected diabetes mellitus.  At no point does the Veteran argue that his heart disorder arose during service, and neither his service treatment records nor VA treatment records reflect any evidence of a heart disorder.

Private medical records indicate the Veteran, as part of the treatment for his cirrhosis, underwent a series of electrocardiograms in January and February of 2008.  Some of these reflect a sinus rhythm with premature atrial complexes.  A stress electrocardiogram was negative for ischemia.  There was mild left ventricular hypertrophy.  

As discussed above, a June 2009 letter from a VA treating physician assistant states that the Veteran has been treated by the VA clinic since June 2008 for hypertension, diabetes mellitus, diabetic neuropathy, and chronic lower back pain.  The physician assistant opined that the Veteran's coronary artery disease is more likely than not secondary to the Veteran's diabetes mellitus.  No rationale or explanation for this opinion was offered, nor did the letter otherwise include coronary artery disease with the list of conditions the Veteran has been treated for at the VA clinic.

In August 2009, the Veteran underwent a VA examination for his heart.  The examiner noted the Veteran's medical history, with no history of heart-related hospitalization, heart surgery, heart trauma, cardiac neoplasm, myocardial infarction, congestive heart disease, rheumatic heart disease, syphilitic heart disease, endocarditis, pericarditis, syncope, fatigue, or angina.  There was history of mild hypertensive heart disease, manifested by concentric left ventricle hypertrophy.  The Veteran experienced daily dizziness and dyspnea on mild exertion.  The examiner conducted a full examination and found no evidence of heart disease or coronary artery disease.  The examiner opined that the concentric left ventricle hypertrophy is not related to diabetes, but is secondary to hypertension.  

A March 2011 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ) filled out by the Veteran's private treating physician gives a diagnosis of atherosclerosis, based on an echocardiogram dated October 2010.  The physician stated that the atherosclerosis leads to symptoms of fatigue and dyspnea on exertion.  These symptoms were based on the Veteran's responses to questions, and not through a diagnostic exercise test.

A July 2011 VA medical opinion found that it was less likely than not that the Veteran has been diagnosed with coronary heart disease/ischemic heart disease using empirical testing methods.  The opinion was based on the rationale that multiple tests have failed to reveal signs of clinically significant ischemia, noting that the VA ischemic heart disease DBQ form states that ischemic heart disease encompasses any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  The opinion concluded that the Veteran has hypertensive heart disease, not coronary artery disease, and that his atherosclerosis is due to hypertension, not coronary artery disease.    

As described above, in April 2012, the Veteran underwent a VA examination for his service-connected diabetes mellitus.  The examiner found that the Veteran did not have any cardiac condition at least as likely as not due to diabetes mellitus, nor did he have any cardiac condition at least as likely as not aggravated by diabetes mellitus.

The Board finds probative the VA medical opinions that the Veteran's heart disorder was not related to his diabetes mellitus.  The opinions are supported by a rationale that any heart condition is the result of the Veteran's hypertension, not his diabetes mellitus.  This rationale is consistent with the Veteran's medical records.  The only basis the Veteran offers for his position that his heart condition is the result of his diabetes mellitus is the June 2009 letter from a VA treating physician assistant, opining that the Veteran's coronary artery disease is more likely than not the result of his diabetes mellitus.  Not only is this statement conclusory and without rationale, but there is no evidence that the physician assistant has ever treated the Veteran for or diagnosed the Veteran with any heart disorder.  The letter itself lists the conditions for which the Veteran has been treated at that clinic, and neither coronary artery disease nor any other heart disorder appears on the list.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's heart disorder is not related to his diabetes mellitus.

In addition, as noted above, there is no lay or medical evidence that suggests that any diagnosed heart disorder began during service or is directly related to service.  Furthermore, there is no evidence of record that the Veteran manifested any heart disorder to a compensable degree within one year of separation from service.  As such, service connection on a presumptive basis for this reason is not warranted.  38 C.F.R. § 3.309(a).

The Board must also address whether the Veteran has been diagnosed with ischemic heart disease, which would entitle him to presumptive service connection based on his service in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309(e).  The record reflects two heart diagnoses: (1) mild hypertensive heart disease, manifested by concentric left ventricle hypertrophy, and (2) atherosclerosis.  The Veteran has claimed coronary artery disease, but has offered no basis for his opinion that he suffers from this condition, apart from the conclusory and unsupported June 2009 letter discussed above.  The VA medical opinions on the record state that the Veteran's condition has not produced significant observed ischemia in clinical examinations and is therefore not ischemic heart disease.  The Veteran's private physician, in contrast, diagnosed atherosclerosis as ischemic heart disease in March 2011, based on answers to the physician's questions and an October 2010 electrocardiogram, evidence of which was not otherwise provided to VA.

The Board finds the VA medical opinions to be more probative.  The record in this case includes a large amount of VA and private medical records, including records of multiple hospitalizations.  Throughout these records, VA and private doctors consistently include in their notes an explicit negative for a history of heart conditions.  The mild heart disease diagnosed by the VA examiners is a result of the Veteran's hypertension, and apparently not a condition in and of itself worthy of noting throughout the Veteran's medical history.  In the face of this record, the Board finds more probative the VA medical opinions which state that there is no evidence that the Veteran's heart disorder has produced ischemia, as opposed to a DBQ filled out by a private physician which characterizes the Veteran's atherosclerosis as ischemic heart disease without any further explanation.

For these reasons, the Board finds that the Veteran's heart disorder is not caused by or related to his diabetes mellitus, or service.  Accordingly, the claim for service connection for a heart disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, is denied.

Service connection for a heart disorder, to include as secondary to diabetes mellitus, is denied.



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


